           Case 2:20-cv-00776-APG-VCF Document 8 Filed 10/26/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BRANDIN LEE JOHNSON,                                   Case No.: 2:20-cv-00776-APG-VCF

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                       [ECF No. 7]
 6 STEVEN ROSE,

 7          Defendant

 8         On September 29, 2020, Magistrate Judge Ferenbach recommended that I dismiss this

 9 case because plaintiff Brandin Lee Johnson did not pay the filing fee or file an in forma pauperis

10 application and because Johnson has not maintained a current address with the court. Johnson

11 did not file an objection. Thus, I am not obligated to conduct a de novo review of the report and

12 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

13 determination of those portions of the report or specified proposed findings to which objection is

14 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

15 district judge must review the magistrate judge’s findings and recommendations de novo if

16 objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Ferenbach’s report and recommendation

18 (ECF No. 7) is accepted. Plaintiff Brandin Lee Johnson’s complaint (ECF No. 1-1) is

19 DISMISSED without prejudice. The clerk of court is instructed to close this case.

20         DATED this 26th day of October, 2020.

21

22
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
